 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   DAVID C. THOMPSON,

 9                  Plaintiff,                 Case No.: 3:17-CV-00670-RCJ-WGC

10   vs.                                             ORDER

11   ISIDRO BACA, et al.,

12                  Defendants.

13

14          IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss (ECF No. 77) is

15   GRANTED.

16          IT IS FURTHER ORDERED that Defendant May is DISMISSED from this case.

17          IT IS SO ORDERED.

18   Dated this 19th day of May, 2021.

19
                                               _____________________________________
20                                                       ROBERT C. JONES
                                                      United States District Judge
21

22

23

24
